Exhibit 10.1

February 14, 2007

Branch Banking and Trust Company of South Carolina

P.O. Box 408

301 Main Street

Greenville, South Carolina 29602

Attention: Barry Maness

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company of South
Carolina, as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent, BB&T Capital Markets and Wachovia Bank, National Association,
as Arrangers, and the Banks parties thereto, as amended (the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given in the Credit Agreement.

Ladies and Gentlemen:

The Borrowers and Guarantors request that the Administrative Agent seek the
consent of the Banks to amend and restate Section 5.06 of the Credit Agreement
in its entirety to read as follows:

SECTION 5.06. Restricted Payments. The Company will not declare or make any
Restricted Payment during any Fiscal Year; provided that the Company shall be
permitted to redeem shares of the Company capital stock so long as the amount
paid in connection with such redemptions shall not exceed $2,000,000 during any
Fiscal Year.

The Loan Parties hereby agree to pay all expenses of the Administrative Agent
including reasonable fees and disbursements of special counsel for the
Administrative Agent in connection with the preparation of this letter
agreement.

The Borrowers and Guarantors represent and warrant that, after giving effect to
this consent and letter agreement, the Borrowers and Guarantors are in
compliance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents and no Default or Event of Default exists thereunder.

 



--------------------------------------------------------------------------------

The Banks’ consent as herein requested shall not constitute (a) a future waiver
of, or affect or diminish in any way, any of the Banks’ rights under the Credit
Agreement or the other Loan Documents, (b) an amendment, modification or
alteration of any provision of the Credit Agreement or the other Loan Documents,
other than Section 5.06 of the Credit Agreement, and (c) a course of dealing or
a waiver of the Banks’ right to withhold its consent for any similar request in
the future.

IN WITNESS WHEREOF, the parties hereto have caused this waiver to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

Very truly yours,

 

SCANSOURCE, INC.

By:   /s/ Richard P. Cleys                            (SEAL) Name:   Richard P.
Cleys Title:   VP and Chief Financial Officer

 

 

 

NETPOINT INTERNATIONAL, INC. By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   VP and
Treasurer

 

 

 

4100 QUEST, LLC By:   ScanSource, Inc., its sole member

 

 

  By:   /s/ Richard P. Cleys                      (SEAL)   Name:   Richard P.
Cleys   Title:   VP and Chief Financial Officer

 

 

PARTNER SERVICES, INC. By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   VP and
Treasurer

 

2



--------------------------------------------------------------------------------

SCANSOURCE EUROPE LIMITED By:   /s/ Linda B.
Davis                            (SEAL) Name:   Linda B. Davis Title:   Director

 

 

 

SCANSOURCE UK LIMITED By:   /s/ Linda B. Davis                            (SEAL)
Name:   Linda B. Davis Title:   Director

 

 

3



--------------------------------------------------------------------------------

CONSENT

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company of South
Carolina, as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent and an Other Currency Lender, BB&T Capital Markets and
Wachovia Bank, National Association, as Arrangers, and the Banks parties
thereto, as amended (the “Credit Agreement”). Capitalized terms used but not
defined herein shall have the meanings given in the Credit Agreement.

The undersigned Banks consent to the matters set forth in the letter from the
Borrowers and Guarantors to the Administrative Agent dated as of February 14,
2007 and attached hereto, respecting Section 5.06 of the Credit Agreement.

 

 

BRANCH BANKING AND TRUST COMPANY OF SOUTH CAROLINA, as Administrative Agent,
U.S. Dollar Issuing Bank, Other Currency Issuing Bank and as a Bank By:   /s/
Barry Maness                                (SEAL) Name:   Barry Maness Title:  
Senior Vice President

:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as an Other Currency Lender, Other Currency
Issuing Bank and a Bank, By:   /s/ Lee R.
Gray                                  (SEAL) Name:   Lee R. Gray Title:   Senior
Vice President

:

 

 

FIFTH THIRD BANK By:   /s/ Jennifer Schwartz                            (SEAL)
Name:   Jennifer Schwartz Title:   AVP

 

4



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:   /s/ Rotcher
Watkins                            (SEAL) Name:   Rotcher Watkins Title:  
Senior Vice President

 

 

 

CAPITAL ONE, N.A. By:   /s/ Kristine Sinon                              (SEAL)
Name:   Kristine Sinon Title:   AVP / Portfolio Manager

 

5